Appellant was convicted in the district court of San Jacinto county of murder, and his punishment fixed at ten years in the penitentiary.
This is the second appeal of this case. See 87 Tex. Crim. 200. *Page 41 
On practically the same facts in our former opinion we said the only issues were murder and justifiable homicide. In accordance with our views then expressed, the learned trial judge, upon this trial, submitted the law of murder and self-defense. There was no exception reserved to the charge. The court also gave a special charge requested by appellant telling the jury to acquit if there had been threats on the part of deceased to take appellant's life, and at the time of the killing deceased by some act then done manifested an intention to execute such threat as viewed by the appellant from his standpoint.
The charge fully presented the law of the case and the facts amply support the verdict. Appellant and his wife make out a clear case of justifiable homicide, though there is serious doubt cast on the ability of appellant's wife to see the scene of the killing from where she locates herself. The wife of deceased testified to a state of facts upon which might well be predicated a conviction for murder with a more serious penalty than appears. Other witnesses testified to words and acts of appellant showing serious animus against deceased.
The jury under appropriate instructions have decided the fact issues adversely to appellant. No error appearing in the record, the judgment is affirmed.
Affirmed.